Citation Nr: 1703555	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-30 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served active duty in the Army from August 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that rating decision the RO, in part, denied service connection for depressive disorder.  The Veteran filed a Notice of Disagreement (NOD) in June 2011.  A Statement of Case (SOC) was issued in September 2012.  It does not appear as though the Veteran filed a timely substantive appeal to the SOC.  Nevertheless, the RO certified an appeal of the June 2011 rating decision to the Board in February 2014, leading the Veteran to believe that the claim would be before the Board.  To ensure due process, the Board has taken jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary to comply with VA's duty to assist the Veteran.

The Veteran contends that his mood disorder was caused or aggravated by his service connected diabetes mellitus type II.  A review of the record reflects that the Veteran's service treatment records are negative for complaints of a depressive disorder.  The Veteran's post-service medical records in the claims file are also silent as to depression, except for a May 2010 VA examination for depression where he was diagnosed with a depressive disorder, VA medical records from July 2011 and November 2013 (where he denied depression, as well as scored zeros on two PHQ-2 screenings), and a November 2012 private medial record that noted a past medical history of depression.  

In the May 2010 VA examination, the Veteran reported as having experienced some depression off and on for more than twenty years due to family and health issues.  The examiner noted that the Veteran had a past medical history of arthritis, high cholesterol, high sugar, hypertension, gout, gastroesophageal reflux disease, and low testosterone.  The examiner also noted current treatment and other significant details of: arthroscopy (of both knees), gallbladder removal in 1993, lipoma removal from the chest and left arm in 1997, and that the Veteran was currently receiving outpatient treatment from a private primary care physician in Clarkston, Michigan.  The Veteran reported that because of his health issues, he was not able to do what he used to do.  The Veteran also reported that he lost his father when he was 18 years-old, and that his mother died in 2005.  He additionally noted that he did not have a good relationship with his brother, that they have never been close, and at the time of the examination the two had not spoken for over 15 months.  The VA examiner diagnosed the Veteran with depressive disorder not otherwise specified, and concluded that the Veteran's mood disorder was less likely as not a result of his diabetes.  

The Board finds that the May 2010 VA opinion is inadequate to decide the claim, and therefore a new VA examination and opinion should be obtained.  Although the May 2010 VA examiner concluded that the Veteran's current depressive disorder was not caused by the service-connected diabetes mellitus type II, the examiner did not provide an opinion as to whether the Veteran's current depressive disorder was aggravated by his service-connected diabetes mellitus type II.  As such, the opinion is incomplete and a remand for a new VA examination and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Please request the Veteran to provide names and addresses of all medical care providers who treated the Veteran for his depressive disorder since service, and provide him with the opportunity to submit additional records in support of his claim of service connection for a depressive disorder.

2. Please obtain any VA treatment records since the Veteran's separation from service that have not already been associated with the claims file.

3. After completion of the above, please arrange for the Veteran to be scheduled for a VA examination, to respond to the following questions:

a. Is any currently diagnosed psychiatric disorder, to include a depressive disorder (as well as any other psychiatric disorder diagnosed since January 2010) is at least as likely as not (a 50 percent or greater probability) caused by the Veteran's service connected diabetes mellitus type II, or any other service connected disability?  The opinion must address depressive disorder, diagnosed by the May 2010 VA examiner, and must include a thorough explanation for all opinions expressed.  
b. Is any currently diagnosed psychiatric disorder, to include a depressive disorder (as well as any other psychiatric disorder diagnosed since May 2010) is at least as likely as not (a 50 percent or greater probability) aggravated (permanently worsened) by the Veteran's service connected diabetes mellitus type II, or any other service connected disability?  The opinion must address depressive disorder, diagnosed by the May 2010 VA examiner, and must include a thorough explanation for all opinions expressed. 

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying disorder versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of mood disorder (i.e., a baseline) before the onset of the aggravation. 

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

